Title: To Benjamin Franklin from Antoine-Alexis Cadet de Vaux, 6 June 1780
From: Cadet de Vaux, Antoine-Alexis
To: Franklin, Benjamin


Monsieur
Ce 6 Juin 1780
Monsieur le lieutenant Général de Police fera Jeudi 8 du courant, à 11 h. précises l’Inauguration de l’Ecole de Boulangerie, Rue de la grande Truanderie. M. Parmentier et moi prononcerons un discours Sur les avantages de cet Etablissement. Il Serait flatteur pour nous et honorable pour la chose que vous veuilliés bien y assister; nous consacrerions dans les fastes de cette Ecole que Monsieur franklin en a honoré l’ouverture de Sa présence. J’ai flatté Monsieur Le Noir du plaisir de vous y rencontrer, au moins lui ai-je promi de faire tous mes efforts pour obtenir de vous cette faveur.
Je Suis avec le plus profond respect, Monsieur, Votre très humble et très obeissant Serviteur
Cadet
Censeur Royal R. St antoine
 
Notations: Cadet. 6 Juin 1780. / June 6 80
